                Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 1 of 8



     LAW OFFICES OF YOLANDA HUANG
 1
     YOLANDA HUANG, SBN 104543
 2   475 14th Street, Suite 500
     Oakland, CA 94612
 3   Telephone: (510) 329-2140
     Facsimile: (510) 580-9410
 4
 5   DENNIS CUNNINGHAM, SBN 112910
     115A Bartlett St.
 6   San Francisco, CA 94110
 7   Telephone: 415-285-8091
     Facsimile: 415-285-8092
 8
     Attorneys for Plaintiffs
 9
10                                            UNITED STATES DISTRICT COURT
11                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN FRANCISCO/OAKLAND DIVISION
13
14
     JACLYN MOHRBACHER, ERIN ELLIS,
15
     DOMINIQUE JACKSON, CHRISTINA ZEPEDA,
                                                    No. 3:18-cv-00050-JD
16   ALEXIS WAH, AND KELSEY ERWIN, on behalf
     of themselves and others similarly situated, PLAINTIFFS’ PROPOSAL TO
17
                    Plaintiffs,                   TERMINATE MEDIATION AND FOR
18                                                CONSOLIDATION WITH
            vs.                                   UPSHAW et al. vs. ALAMEDA COUNTY
19                                                3:18-cv-07814-JD

20   ALAMEDA COUNTY SHERIFF’S OFFICE, et
     al.,
21
                          Defendants.
22   TIKISHA UPSHAW, TYREKA STEWART and                                          Case No. 3:18-cv-07814-JD
     ANDREA HERNANDEZ, on behalf of
23   themselves and others similarly situated,
24
25                      Plaintiffs,
     vs.
26
     ALAMEDA COUNTY; ALAMEDA COUNTY
27   SHERIFF’S OFFICE; et al.,
                Defendants.
28   TO THE COURT, ALL DEFENDANTS AND THEIR COUNSELS OF RECORD:

                                                                            1
                           PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
          Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
                Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 2 of 8



             PLEASE TAKE NOTICE:
 1
             Pursuant to the Court’s invitation on 2/28/19, plaintiffs by counsel —hereby propose to
 2
     end the mediation process, after a year with no results, and come back in front of the Court. Then,
 3
     with its leave, we would ask the Court to consolidate the UPSHAW et al. vs. ALAMEDA
 4
     COUNTY, et al. 3:18-cv-07814-JD (herein after the “Sleep case”) with the main case
 5   MOHRBACHER, ET AL. V. ALAMEDA COUNTY SHERIFF’S OFFICE, et al. 3:18-cv-00050-JD,
 6   (hereinafter the “Main case”), and give us 20-30 days to submit an amended, omnibus complaint,
 7   charging systemic, endemic, categorically unconstitutional maltreatment of women at Santa Rita
 8   Jail—especially including pregnant women, and in violation of rights of those unborn—
 9   encompassing all the particulars of apparent ongoing constitutional wrongdoing, under both 8th

10   and 14th Amendments, including other emergent claims, which we have detected in a year of
     detailed communications with women in and out of Santa Rita.1
11
             We will be seeking intervention by the Court in the form of specific directions for reform,
12
     and change, prohibitions on various wrong actions, and setting standards, all based on findings
13
     across a broad front of particular claims.
14
             A working but unrefined outline of these Claims or categories of claims, could be as
15   follows:
16           1. Constantly Bad, Insufficient, non-nourishing Food (especially for pregnant women);
17   after earnest promises; for example live, wriggling maggots in the beans, one night about two
18   weeks ago, on five trays randomly chosen by the deputy.2
19           2. Bad Medical Care; poorly trained, incompetent, careless, indifferent personnel, and

20   defective equipment; poor and dangerously inaccurate record-keeping and medicine scans;
     wretched mistreatment of women in drug withdrawal; and more; the onerous $3.00 fee to submit,
21
     simply submit, a request to see a medical person remains, despite defendants’ promise way last
22
     Spring, and menstrual pads are still in constant short supply, etc;
23
24   1
         This has been mainly accomplished and recorded by our invaluable Investigator, Carey
25   Lamprecht, a certified paralegal, who is a true and accurate repository and source of good
     information about daily life and events in the Women’s section of Santa Rita Jail from early Spring,
26   2018 to now. Such investigation necessitated by the lack and failure of defendants to provide
27   accurate data and information about the workings of the jail.
     2
       This shocking episode is recounted for its shock value, without a doubt; because it illustrates the
28   degree of abandon, and, objectively, wantonness, as it were, with which the women are treated in this
     jail.
                                                                            2
                           PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
          Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
                Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 3 of 8



             3. A Corrupted, disrupted grievance process, wherein forms are withheld or disappeared
 1
     by hostile deputies after submission, and complaints which do make it through are invariably
 2
     whitewashed, and offending deputies never held accountable;
 3
             4. A Corrupted disciplinary process; frequent illicit group punishments, etc, and no clear
 4
     written rules, but mostly made-up on the spot, ongoing denial of (useless) handbooks, random
 5   summary punishment by unreasonable and humiliating strip and ‘squat and cough’ searches, and
 6   undue denial of yard, classes and mail; more;
 7           5. Maladministration in so many ways: prolonged, unjustified, punitive confinement to cells;
 8   the limited “POD” (out–of–cell) time then often scheduled at 6:00 am, then cut off early; access to
 9   phones limited to these early hour POD times when lawyers, etc. cannot be reached, 3 a.m. pill call

10   and much-too-early wake-up times (as we saw); reclassification as punishment; great over-use of
     shackling; a gross ITR room where women must wait hours for “processing” when returning from
11
     Court, and pregnant ones get no priority, etc, etc, etc. Women required to maintain cell cleanliness
12
     but provided only Cleaning times and supplies have not improved, etc, etc. These defendants are
13
     deep dug in;
14
             6. Failure to properly screen, train, supervise and discipline line officers to counter and block
15   abusive tendencies; indulgence of misconduct, and ‘mean deputies’ whose tyrannies—in what has
16   been called an “operational disconnect”, whereby the commanders have no ‘situational awareness’ of
17   how officers on the line behaving---and other warning signs are ignored. The mean deputies are at
18   the heart of the problem here, along with obtuse, prejudiced administrative policy & practice.
19   Examples are replete including the regular discard of the few, but important personal possession these

20   women have, including family photos, cards from children, and in one instance, a woman’s ring, the
     last memento from her deceased father;
21
             7. Unspoken Policy of constant, deliberate, unjustifiably punitive and abusive infliction of
22
     fear, guilt, shaming, discomfort, neglect, misery and suffering, all unjustified, and gratuitous and
23
     laced with malice, by officers in charge of daily life; and,
24
             8. An ongoing factual dispute wherein defendants deny these wrongdoings, particularly
25   claims that guards are mean and nasty with repeated assertions that the guards have families and love
26   their children, to which plaintiffs respond with the research and findings of Phillip Zimbardo, author
27
28

                                                                            3
                           PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
          Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
                  Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 4 of 8



     and master of the Stanford Prison Experiment who documented that “[t]here were no bad apples in
 1
     the barrel, it was the barrel itself that created evil.” 3
 2
             Further, we ask the Court:
 3
             1.         To make specific orders for Defendants to halt the night time sleep disruption at Santa
 4
                        Rita Jail;
 5           We will be asking the Court:
 6           2.         To consider making specific orders, after hearings, on acute specific problems (such as
 7                      spoiled food, inadequate nutrition for pregnant women); or in the alternative,
 8           3.         To consider initiating specific inquiries with an eye to developing both a record of
 9                      things that have happened, and evidence of the violations alleged, and disposition of

10                      specific issues; and,
             4.         Class Certification - to make short work of the decision to certify the class of these
11
                        women, booked into SRJ (and out, for some relevant period after), and a subclass of
12
                        those who are pregnant—where we will also be asserting a second sub-class, of
13
                        addicted women, who go into withdrawal in custody, and are all too often treated
14
                        punitively and inadequately, and with callous and deliberate indifference, if not
15                      outright cruelty under an 8th Amendment standard.
16           5.         To make specific provisions for ample, effective access to the Women for counsel—
17                      well beyond the current apparently baseless restrictions on access which defendants
18                      enforce 4, let alone the types of harassment, resistance, and delay we meet so often—to
19                      and including prohibiting counsels from meeting with more than one prisoner at a

20                      time. The bar on group meetings denies opportunities for the women to discuss,
                        understand and reach agreement(s) about the case, and for development of live,
21
                        current evidence of the ongoing tyrannies plaintiffs suffer under as complained of
22
                        herein.
23
             6.
24
25
26
     3
      Zimbardo, Philip G. Open Forum, 05/17/2004, Attached as Exhibit A.
27   4
      Each housing unit in Santa Rita Jail has only one (1) attorney interview room. which quickly fill up.
28   Further SRJ limits attorney visits to 56 hours permitted out of 168 hours in a week, and of those 56
     hours, only 28 fall within tradition work times.
                                                                            4
                           PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
          Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
               Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 5 of 8



            In Conclusion, we believe there is good law on the issues and facts at hand. We look forward
 1
     to digging in on all these issues.
 2
     Dated: March 14, 2019                                         ATTORNEYS FOR PLAINTIFFS
 3
                                                                   LAW OFFICE OF YOLANDA HUANG
 4
                                                                   By:__/s/ Yolanda Huang____________________
 5                                                                        YOLANDA HUANG

 6                                                                 DENNIS CUNNINGHAM
 7
                                                                   By:__/s/ Dennis Cunningham___
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           5
                          PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
         Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
           Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 6 of 8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                                                 EXHIBIT A
24
25
26
27
28

                                                                       6
                      PLAINTIFFS’ PROPOSAL TO TERMINATE MEDIATION AND CONSOLIDATE CASES
     Mohrbacher v. Alameda County Sheriff’s Office ,United States District Court, Northern District of California, Case No. 3:18-cv-00050 JD
Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 7 of 8
Case 3:18-cv-00050-JD Document 133 Filed 03/14/19 Page 8 of 8
